DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/2022 has been entered.  Claims 1-5, 7-18, 37, 41, and 44 are pending.  

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1, part b) ii): “is at better than 1mm; f:” should be changed to: --is better than 1mm;--.
Claim 1 should end with a period.  
Appropriate correction is required.

Claims 1, 3-5, 7-12, 15, 37, 41, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Pivac et al. (WO 2009/026641).
Pivac teaches:
Re claim 1.  A system for performing interactions within a physical environment, the system including: 
a) a robot (robotic arm 204, Figure 2) having: 
i) a robot base that undergoes movement relative to the environment while in use (page 9, line 30 through page 10, line 20: a coarse positioning system (illustrated as coarse positioning robotic arm comprising a telescopic boom 206, Figure 2) which may include a mobile unit, such as a tracked or wheeled vehicle.  The coarse positioning system can be used to approximately position the fast and accurate fine positioning mechanism.); 
ii) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon for performing interactions (fine positioning robotic arm 210 and robotic gripper 214, Figure 2); 
b) a tracking system that measures a robot position and orientation indicative of a position and orientation of a component of the robot relative to the environment (laser tracker 101, Figure 2), wherein: 
i) the tracking system measures the position and/or orientation with a frequency that is at least 100Hz; (page 6, lines 10-21); 
ii) the tracking system measures the position with an accuracy that is at better than 1mm (page 17, lines 21-25); and, 
iii) the tracking system measures the orientation with an accuracy that is better than 0.1 degree (Pivac teaches measuring the orientation at page 10, lines 22-25.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to measure the orientation with an accuracy within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed range is disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.); and, 
c) a control system that: 
i) determines the robot position and/or orientation while in use (page 19, lines 20-32); and, 
ii) controls the robot arm in accordance with the robot position and/or orientation, wherein the control system operates with a frequency that is at least 100 Hz such that the control system can move the robot arm to counteract unintentional movement of the robot base, and to position the end effector with an accuracy that is better than 1mm (Pivac teaches controlling the fine positioning robotic arm based on a position and orientation error vector of the coarse positioning system at page 19, lines 20-32.  Such adjustments of the fine positioning robotic arm compensate for structural oscillations of the coarse positioning system, such as those caused by wind (Pivac page 4, lines 17-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the robot arm with a frequency within the claimed range and with a positional accuracy within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 3.  A system according to claim 1 wherein the control system and tracking system communicate via a communications network having a latency that is at least one of: a) less than 100ms; b) less than 10ms; -3- 130919-8013.US00/150336784.1Application No. 16/639,493Docket No.: 130919-8013.US00 Preliminary Amendment under 37 CFR 1.115 c) less than 5ms; d) less than 2ms; and, e) less than 1ms (Pivac teaches communicating over data cables or a wireless link at page 19, lines 10-14.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to communicate with a latency within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 4.  Wherein a latency between measuring the position and/or orientation and controlling at least the robot arm in response to the measurements is at least one of: a) less than 100ms; b) less than 20ms; c) less than 15ms; d) less than 10ms; e) less than 5ms; and, f) less than 1ms (Pivac teaches the system has latency at page 16, line 31 through page 17, line 11.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a control system latency within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 5.  Wherein the tracking system measures the position and/or orientation throughout a working envelope having a radius of: a) at least 2m; b) at least 5m; c) at least 10m; d) at least 20m; e) at least 30m; f) at least 40m; and g) at least 80m (page 4, lines 17-25 teach the system can move over a 26 meter range.  It would have been obvious to one of ordinary skill in the art at the time of the invention to use a tracking system which can track the robot over its whole working range so that the robot may be tracked by a single system.).

Re claim 7.  Wherein the robot arm is capable of moving the end effector at a velocity that is at least one of: a) greater than 0.01ms-1; b) greater than 0.1ms-1; c) greater than 0.5ms-1; d) greater than 1ms-1; e) greater than 2ms-1; f) greater than 5ms-1; and, g) greater than 10ms-1 (page 17, line 9).

Re claim 8.  Wherein the robot arm is capable of accelerating the end effector at an acceleration that is at least one of: a) greater than 1ms-2; b) greater than 10ms-2; and; c) greater than 20 ms-2  (page 17, line 1).

Re claim 9.  Wherein the robot base is a movable robot base, and the system includes a robot base actuator that moves the robot base relative to the environment (page 10, lines 16-20: the coarse positioning system (illustrated as coarse positioning robotic arm comprising a telescopic boom 206, Figure 2) may include a mobile unit, such as a tracked or wheeled vehicle).

Re claim 10.  Wherein the robot base actuator is capable of positioning the robot base with an accuracy that is at least one of: a) better than 1000 mm; b) better than 500 mm; c) better than 200 mm; d) better than 100mm, e) better than 10 mm; and, f) better than 1mm (coarse positioning robotic arm, page 2, line 17.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a positional accuracy within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 11.  Wherein the robot base actuator is capable of moving the robot base at a velocity that is at least one of: a) greater than 0.001ms-1; b) greater than 0.01ms-1; c) greater than 0.1ms-1 and, d) greater than 1ms-1 (page 17, line 9.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move the coarse positioning robotic arm with a velocity within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 12.  Wherein the robot base actuator is capable of moving the robot base at an acceleration that is at least one of: a) greater than 0.1ms-2; b) greater than 1ms-2 and, c) greater than 10ms2 (page 17, line 1.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to move the coarse positioning robotic arm with an acceleration within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 15.  wherein the system implements stabilisation control to provide the end effector at a destination in the environment while the robot base undergoes movement relative to the environment, and wherein the stabilisation control can compensate for movement of the robot base relative to the environment that is at least one of: -6- 130919-8013.US00/150336784.1Application No. 16/639,493Docket No.: 130919-8013.US00 Preliminary Amendment under 37 CFR 1.115 a) at least 1mm; b) at least 10mm; c) at least 20mm; d) at least 50mm; e) at least 100mm; f) at least 500mm; g) at least 1000mm; and, h) at least 5000mm (page 4, lines 17 through page 5, line 13.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to compensate for movement within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 37.  A method for performing interactions within a physical environment using a system including: 
a) a robot (robotic arm 204, Figure 2) having: -7- 130919-8013.US00/150336784.1Application No. 16/639,493Docket No.: 130919-8013.US00 Preliminary Amendment under 37 CFR 1.115 
i) a robot base that undergoes movement relative to the environment (page 10, lines 16-20: the coarse positioning system (illustrated as coarse positioning robotic arm comprising a telescopic boom 206, Figure 2) may include a mobile unit, such as a tracked or wheeled vehicle); and, 
ii) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon for performing interactions (fine positioning robotic arm 210 and robotic gripper 214, Figure 2); and, 
b) a tracking system that measures a robot position and orientation indicative of a position and/or orientation of a component of the robot relative to the environment (laser tracker 101, Figure 2) and 
wherein the method includes: 
i) using the tracking system to measure the position and/or orientation (page 6, lines 10-21) with: 
(1) a frequency that is at least 100 Hz (page 6, lines 10-21); 
(2) a positional accuracy that is better than 1 mm (page 17, lines 21-25); and, 
(3) an orientation accuracy that is better than 0.1 degree (Pivac teaches measuring the orientation at page 10, lines 22-25.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to measure the orientation with an accuracy within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.); and, 
ii) using a control system to: 
(1) determine the robot position and/or orientation while in use (page 19, lines 20-32); and, 
(2) control the robot arm in accordance with the robot position and/or orientation, wherein the control system operates with a frequency that is at least 100 Hz such that the control system can move the robot arm to counteract unintentional movement of the robot base, and to position the end effector iwht an accuracy that is better than 1mm (Pivac teaches controlling the fine positioning robotic arm based on a position and orientation error vector of the coarse positioning system at page 19, lines 20-32.  Such adjustments of the fine positioning robotic arm compensate for structural oscillations of the coarse positioning system, such as those caused by wind (Pivac page 4, lines 17-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the robot arm with a frequency within the claimed range and with a positional accuracy within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 41.  A system for performing interactions within a physical environment, 
the system including: 
a) a robot (robotic arm 204, Figure 2) having: 
i) a robot base that undergoes movement relative to the environment while in use (page 10, lines 16-20: the coarse positioning system (illustrated as coarse positioning robotic arm comprising a telescopic boom 206, Figure 2) may include a mobile unit, such as a tracked or wheeled vehicle.  The coarse positioning system can be used to approximately position a fast and accurate fine positioning mechanism.); and, 
ii) a robot arm mounted to the robot base, the robot arm including an end effector mounted thereon for performing interactions (fine positioning robotic arm 210 and robotic gripper 214, Figure 2); 
b) a tracking system that measures a robot position and orientation indicative of a position and/or orientation of a component of the robot relative to the environment (laser tracker 101, Figure 2), wherein: 
i) the tracking system measures the position and/or orientation with a frequency that is at least one of: (1) at least 100Hz; and, (2) at least 1kHz (page 6, lines 10-21); 
ii) the tracking system measures the position with an accuracy that is at least one of:-9-130919-8013.US00/150336784.1Application No. 16/639,493Docket No.: 130919-8013.US00 Preliminary Amendment under 37 CFR 1.115(1) better than 0.2mm; and, (2) better than 0.01mm (page 17, lines 21-25); and, 
iii) the tracking system measures the orientation with an accuracy that is at least one of: (1) better than 0.01 degrees; and, (2) better than 0.001 degrees (Pivac teaches measuring the orientation at page 10, lines 22-25.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to measure the orientation with an accuracy within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.); and, 
c) a control system that: 
i) determines the robot position and/or orientation (page 19, lines 20-32); and, 
ii) controls the robot arm in accordance with the robot position and/or orientation, wherein the control system operates with a frequency that is at least one of: (1) at least 100Hz; and, (2) at least 1kHz, such that the control system can move the robot arm to counteract unintentional movement of the robot base and position the end effector with an accuracy that is better than 1mm (Pivac teaches controlling the fine positioning robotic arm based on a position and orientation error vector of the coarse positioning system at page 19, lines 20-32.  Such adjustments of the fine positioning robotic arm compensate for structural oscillations of the coarse positioning system, such as those caused by wind (Pivac page 4, lines 17-30).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the robot arm with a frequency within the claimed range and with a positional accuracy within the claimed range, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.); and, 
wherein a latency between measuring the robot position and/or orientation and controlling the robot arm in response to the measurements is at least one of: (1) less than 30ms; and, (2) less than 1ms (page 17, lines 6-8.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to control the robot arm with a latency within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Re claim 44.  Wherein the end effector is configured to be able to perform interactions while the robot base undergoes movement relative to the environment (page 9, line 30 through page 10, line 20; the fine positioning system positions the tooling in the correct place while the coarse positioning system is dynamically moving.).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Pivac et al. (WO 2009/026641) as applied to claim 1 above, and further in view of Roessler (US Publication No. 2017/0333137).
The teachings of Pivac have been discussed above.  Pivac fails to specifically teach: (re claim 2) wherein the control system and tracking system operate at the same frequency.
Roessler teaches, at paragraph [0073], updating the pose of virtual representations of objects in a mobile manipulator’s workspace at the same rate as the poses of trackers for the robot and workpiece are updated by a localizer, and at the same rate as each new commanded position of the manipulator.  
In view of Roessler’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Pivac, (re claim 2) wherein the control system and tracking system operate at the same frequency; since Roessler teaches updating the pose of virtual representations of objects in a mobile manipulator’s workspace at the same rate as the poses of trackers for the robot and workpiece are updated by a localizer, and at the same rate as each new commanded position of the manipulator.  This will produce the predictable result of controlling the manipulator as quickly as new sensor information is provided to the manipulator, thus reducing control delays and latency.  

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Pivac et al. (WO 2009/026641) as applied to claim 1 above, and further in view of Heuschen et al. (DE 102009042014).
The teachings of Pivac have been discussed above.  Pivac fails to specifically teach: (re claim 13) wherein the system includes an active damping system that actively damps movement of the robot base relative to the environment.  
Heuschen teaches, at Figure 5 and paragraphs [0016-0017], actively damping oscillations and vibrations of a robot which are introduced via a base of the robot.  This reduction in vibrations and oscillations allows for faster processing times.
In view of Heuschen’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Pivac, (re claim 13) wherein the system includes an active damping system that actively damps movement of the robot base relative to the environment; since Heuschen teaches actively damping oscillations and vibrations of a robot which are introduced via a base of the robot.  This reduction in vibrations and oscillations allows for faster processing times.

Re claim 14.  Wherein a latency between measuring the position and/or orientation and activating the active damping system is at least one of: a) less than 100ms; b) less than 20ms; c) less than 15ms; d) less than 10ms; e) less than 5ms; and, f) less than 1ms (It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to reduce the latency of the active damping system to be within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  Additionally, one may be motivated to modify the working range to achieve a desired balance between precision/performance and cost.).

Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Pivac et al. (WO 2009/026641) as applied to claim 1 above, and further in view of Pivac et al. (US Publication No. 2009/0038258; hereinafter Pivac ‘258) and Liu (“EtherCAT Based Robot Modular Joint Controller”).
The teachings of Pivac have been discussed above.  Pivac fails to specifically teach: (re claim 16)  wherein the system includes a communications system including a fieldbus network and wherein the control system communicates with the tracking system via the fieldbus network to determine the robot position; (re claim 17) wherein the fieldbus network is further coupled to: a) robot arm actuators; b) a robot base actuator; c) one or more end effector actuators; and, d) one or more sensors; and (re claim 18) wherein the tracking system includes: a) a tracking base connected to the fieldbus network.

Pivac ‘258 teaches, at paragraphs [0050 and 0053], a communication bus 66 may connect the tracking system, controller, base, arm, and end-effector.
Liu teaches, at page 1708, third paragraph under section I, a high speed field bus provides sufficiently improved communication speeds for controlling a robot.  

In view of Pivac ‘258 and Liu’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the system as taught by Pivac, (re claim 16)  wherein the system includes a communications system including a fieldbus network and wherein the control system communicates with the tracking system via the fieldbus network to determine the robot position; (re claim 17) wherein the fieldbus network is further coupled to: a) robot arm actuators; b) a robot base actuator; c) one or more end effector actuators; and, d) one or more sensors; and (re claim 18) wherein the tracking system includes: a) a tracking base connected to the fieldbus network; since Pivac ‘258 teaches a communication bus may connect the tracking system, controller, base, arm, and end-effector to provide communications for the robotic system.  Liu teaches a high speed field bus provides sufficiently improved communication speeds for controlling a robot.  

Pivac teaches:
Re claim 18.  Wherein the tracking system includes: a) a tracking base positioned in the environment; and, b) a tracking target mounted to a component of the robot, wherein the tracking base is configured to detect the tracking target to allow a position and/or orientation of the tracking target relative to the tracking base to be determined (target orientation sensor 105, and laser tracker 101, Figure 2; and page 12, lines 22-27).

Response to Arguments
Applicant's arguments filed 10/4/2022 have been fully considered but they are not persuasive.
Applicant argues, on page 13, with respect to the 35 U.S.C. § 103 rejection of claim 1 in view of Pivac (WO 2009/026641), 
Pivac does not teach or suggest "the control system operates with a frequency that is at least 100 Hz such that the control system can move the robot arm to counteract unintentional movement of the robot base, and to position the end effector with an accuracy that is better than 1mm," as recited in amended claim 1. Instead, the cited portions of Pivac merely state that "a large and relatively light and flexible structure can be used to approximately position a fast and accurate fine positioning mechanism that can in real time accurately control and move a tool relative to a workpiece in an accurate and fast motion." (Pivac, p. 10, lines 10-14.) Pivac's vague reference to "mov[ing] a tool relative to a workpiece in an accurate and fast motion" does not mention the specific level of accuracy with which Pivac's device operates. (See Id.) Additionally, while other portions of Pivac describe the accuracy of Pivac's tracking/measurements (see, e.g., Pivac, p. 17, lines 21-25), the cited portions of Pivac do not teach or suggest the accuracy with which Pivac "position[s] the end effector" nor that this accuracy is "better than 1mm," both as recited in claim 1. As such, Pivac fails to teach or suggest at least this feature of claim 1.

However, Pivac’s teaching of an accurate fine positioning mechanism that can, in real time, accurately control a tool relative to a workpiece discloses the general conditions of the claim since the fine positioning mechanism positions an end effector with some undisclosed accuracy.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed ranges are disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  An accuracy better than 1 mm is different from the undisclosed accuracy of Pivac in degree, but does not produce any unexpected results, and thus is not different in kind from what is disclosed by Pivac.  See MPEP 2144.05 III A.    
Applicant argues, on page 13, 
Given Pivac's silence regarding positioning accuracy, the Applicant submits that a person skilled in the art reading Pivac's disclosure would have only considered what could be considered "accurate" positioning for conventional machines/systems at the time of Pivac's disclosure (i.e., 2007). Even today, the actuators of conventional end effector machines are rarely quoted as positioning with accuracy "better than 1mm". Moreover, these quotes are often undertaken in idealized conditions that fail to account for a variety of factors that often lead to increased inaccuracy. For example, unintentional movement of a robot base generally leads to a decrease in accuracy of positioning a robot arm mounted thereto, such that few, if any, current control systems "move the robot arm to counteract unintentional movement of the robot base, and to position the end effector with an accuracy that is better than 1mm," as recited in claim 1.

However, higher accuracy was desirable at the time of Pivac’s disclosure as precise positioning leads to more accurate finished products, and thus one of ordinary skill in the art would be motivated to modify the accuracy to achieve a greater positional accuracy and thus a more accurate finished product.  
	Additionally, Fastbrick Robotics (“Fastbrick Robotics Building a revolution”), teaches, at pages 7 and 8, the robot of Pivac achieves a laying accuracy of 0.5 mm as of 2015.  
Applicant argues, on pages 14-15,
The Office Action additionally alleges that it would have been obvious to a person skilled in the art to "measur[e] the orientation with an accuracy that is greater than 0.1 degree," as recited in claim 1. The Applicant notes that the cited portions of Pivac do not teach or suggest any accuracy with which Pivac measures orientation. To cure this deficiency of Pivac, the Office Action cites to In re Aller (see, e.g., MPEP § 2144.05), and states that "[i]t would have been obvious to one or ordinary skill in the art . .. to measure the orientation with an accuracy within the claimed ranges, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art." (Office Action, pp. 3 and 4.) The Applicant respectful disagrees, at least because, as noted above, the cited portion of Pivac fails to teach or suggest any value or value range with which Pivac measures orientation. In In re Aller, the CCPA held that a "[c]laimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%." (MPEP § 2144.05(I).) In contrast to the facts in In re Aller, the difference between the orientation accuracies recited in claim 1 and allegedly disclosed by Pivac is not one of degree or closeness but one of existence. Thus, the Applicant submits that, because the cited portion of Pivac fails to teach or suggest any accuracy with which Pivac measures orientation, it would not have been obvious to "measur[e] the orientation with an accuracy that is greater than 0.1 degree," as recited in claim 1. For at least this additional reason, the Section 103 rejection of claim 1 should be withdrawn. 

However, Pivac teaches measuring the orientation at page 10, lines 22-25 with some undisclosed accuracy.  Measurements have an accuracy inherent in the tools and methods used to take the measurement, regardless of whether the accuracy is discussed or not.  It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  The claimed range is disclosed as producing a result which is different in degree from other ranges, but not different in kind from the prior art.  An accuracy better than 0.1 degree is different from the undisclosed accuracy of Pivac in degree, but does not produce any unexpected results, and thus is not different in kind from what is disclosed by Pivac.  See MPEP 2144.05 III A.    
Applicant argues the further claims are patentable for the reasons discussed with regard to claim 1, however these arguments have been addressed above.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771. The examiner can normally be reached Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SPENCER D PATTON/Primary Examiner, Art Unit 3664